Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 06/09/2022 has been entered.  Claims 1, 2, 4, 5, 7, 8, 10, 11 and 13-21 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Non-Final Office Action mailed 03/10/2022.

Response to Arguments
Applicant’s arguments, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1, 13, and 14 under 102(a)(1) via Yagyu; Takashi et al. US 4504185 A, hereinafter Yagyu, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NEIL HENDERSON on 07/08/2022.  Applicant provided proposed amendments via email (see attached) that the examiner has incorporated herewith.

These amendments amend the entered claims submitted by the applicant on 06/09/2022.  The application has been amended as follows: 
Claim 8: The boom system of claim 1 wherein the ER mode of operation comprises the two switching valves being controlled such that the base end port of the at least one hoist cylinder is connected with base end port of the cylinder and the rod end port of the at least one hoist cylinder is connected with a rod end port of the second stick cylinder so as to allow hydraulic fluid to shunt between the rod end port of the at least one hoist cylinder and the rod end port of the second stick cylinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments submitted in the Remarks dated 06/09/2022, Page 6 paragraphs 1-3 are persuasive and therefore Claims 1, 2, 4, 5, 7, 8, 10, 11 and 13-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                             

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745